Citation Nr: 0319251	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  00-22 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for residuals of a 
right heel injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel




INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1999 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO) in which entitlement to service 
connection for a seizure disorder, hypertension and residuals 
of a right heel injury were denied.  

The Board remanded these issues in May 2001.  The requested 
development has been accomplished and the matter has been 
returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  The veteran has not been shown by competent medical 
evidence to suffer from a seizure disorder, which can be 
related to service.  

2.  The veteran has not been shown by competent medical 
evidence to suffer from hypertension, which can be related to 
service.  

3.  The veteran has not been shown by competent medical 
evidence to suffer from residuals of a right heel injury, 
which can be related to service.  


CONCLUSIONS OF LAW

1.  A seizure disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103A, 5107(b) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2002).  

2.  Hypertension was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103A, 5107(b) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2002).  

3.  Residuals of a right heel injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5100, 5102, 
5103A, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2002); 38 C.F.R § 
3.159 (2002), eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App 183, 
187 (2002).  

The December 2002 and the June 2003 RO letters informed the 
veteran of the evidence needed to substantiate the claims.  
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  38 U.S.C.A 
§§ 5102, 5103A (West Supp. 2002); 38 C.F.R § 3.159(b) (2002).  
The veteran has not referenced any unobtained evidence that 
might aid the claim or that might be pertinent to the basis 
of the denial of the claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  The veteran was 
afforded VA examinations in October 1999 and March 2003.  See 
38 U.S.C.A § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  VA has satisfied its duties to notify and to assist 
the veteran in this case.  Further development and further 
expending of VA's resources is not warranted.   

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2002).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

I.  Seizure Disorder and Hypertension 

Service medical records show that the veteran was 
hospitalized for an apparent single gran mal seizure of 
unknown cause in December 1966.  Neither hypertension nor 
elevated blood pressure readings were mentioned during 
service.  

Post service private and VA medical records show that the 
veteran was seen for seizure disorder and hypertension.  

The March 2003 VA neurology / internal medicine examiner, 
after review of the claims files and examination of the 
veteran, opined that the veteran's seizure disorder unlikely 
had its inception while he was in military service.  The VA 
neurology / internal medicine examiner opined that the 
veteran's hypertension was unlikely to have had its inception 
while the veteran was in military service.  He stated that 
the veteran's claims file revealed no evidence of sustained 
hypertension while in service.  

Consequently, there is no nexus between the veteran's seizure 
disorder or hypertension and service.  See Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish  . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed.  
Cir. 1998); Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998) ("In order for service connection for a particular 
disability to be granted, a claimant must establish he or she 
has that disability and that there is a relationship between 
the disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service.'"  Citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992).  Absent such evidence in this case, service 
connection for a seizure disorder or hypertension is not 
warranted.  

Inasmuch as the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for a 
seizure disorder and hypertension the benefit-of-the-doubt 
doctrine does not apply, and the claims must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

II.  Residuals of a Right Heel Injury 

Service medical records do not show that the veteran was seen 
for any complaints, injuries or treatment related to his 
right heel.  Thus, direct service connection for residuals of 
a right heel injury is not warranted, as there is no evidence 
of incurrence of a disease or injury in service.  See 38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.303, 3.304 (2002); Cohen v. Brown, 10 Vet. App. 128, 137 
(1997); Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Post service private and VA medical records show that the 
veteran underwent bilateral below the knee amputation.  The 
March 2003 VA neurology / internal medicine examiner stated 
the veteran has diabetes mellitus and had below the knee 
amputations of both legs in 1999, because of complications 
associated with the diabetes mellitus.  

The March 2003 VA orthopedic examiner opined that a probable 
course for his right knee amputation may have been the injury 
to his os calis.  However, the veteran's left leg was 
amputated with no precipitating cause other than his 
diabetes.  So, it was strictly conjecture on his part that 
the injury to his os calcis was the cause of his amputation.  
The March 2003 VA orthopedic examiner could not say with 
certainly that it was nor could he say with certainty that it 
was not.  The fact remained that the veteran had amputations 
performed in 1999 of both his legs.  The March 2003 VA 
orthopedic examiner was unable to clarify the situation any 
more than this in retrospect.  The United States Court of 
Appeals for Veterans Claims (the Court) has held that where a 
physician is unable to provide a definite causal connection, 
the opinion on that issue constitutes "what may be 
characterized as non-evidence".  See Perman v. Brown, 5 Vet. 
App. 237, 241 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  

Thus, inasmuch as the a right heel injury was not shown in 
service and there is no medical nexus evidence causally 
linking the veteran's bilateral below the knee amputation to 
any in-service right heel disease or injury, service-
connection is not warranted for residuals of a right heel 
injury.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, a 
claimant must establish he or she has that disability and 
that there is a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"  Citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

As the preponderance of the evidence is against the claim, 
there is no doubt to be resolved.  38 U.S.C. § 5107(b); 38 
C.F.R. § 3.102; Alemany, 9 Vet. App. 518, 519 (1996); 
Gilbert, 1 Vet. App. 49, 55 (1990).




ORDER

Service connection for a seizure disorder is denied.  

Service connection for hypertension is denied.  

Service connection for residuals of a right heel injury is 
denied.  




	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

